12/11/2017
                   IN THE COURT OF APPEALS OF TENNESSEE
                              AT KNOXVILLE
                                     December 1, 2017 Session


           KIM MAURA BAXSTROM (WEBB) v. KIRK EWING WEBB


                     Appeal from the Circuit Court for Hamilton County
                         No. 10D973 W. Neil Thomas, III, Judge


                                  No. E2017-01651-COA-R3-CV


This is an appeal from an order granting a motion filed pursuant to Rule 60 of the
Tennessee Rules of Civil Procedure. Because the order does not resolve all issues raised
in the proceedings below, this appeal is dismissed for lack of jurisdiction without
prejudice to the filing of a new appeal once a final judgment has been entered.

                  Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

THOMAS R. FRIERSON, II, J., D. MICHAEL SWINEY, C.J., AND CHARLES D. SUSANO, JR., J.

Catherine M. White, Chattanooga, Tennessee, for the appellant.

Jennifer K. Peck, Chattanooga, for the appellee.

                                   MEMORANDUM OPINION1

       Pursuant to Rule 13(b) of the Tennessee Rules of Appellate Procedure, this Court
reviewed the record for this appeal upon transmission to determine whether the Court had
subject matter jurisdiction to hear this case. After determining that there were unresolved
      1
          Rule 10 of the Rules of the Court of Appeals provides as follows:

                 This Court, with the concurrence of all judges participating in the case,
                 may affirm, reverse or modify the actions of the trial court by
                 memorandum opinion when a formal opinion would have no
                 precedential value. When a case is decided by memorandum opinion it
                 shall be designated “MEMORANDUM OPINION,” shall not be
                 published, and shall not be cited or relied on for any reason in any
                 unrelated case.
issues in the Trial Court, the Court directed the appellant to show cause why this appeal
should not be dismissed as premature. Counsel for the appellant has filed a response to
the show cause order in which she argues that the appeal should be permitted to go
forward because the Rule 60 motion for relief was improperly granted. Counsel asserts
that the case will be concluded if this Court determines that the Rule 60 motion was
granted in error. Counsel for the appellee argues in a reply to the appellant’s response that
the order on review is not an appealable order.

        “A final judgment is one that resolves all the issues in the case, ‘leaving nothing
else for the trial court to do.’ ” In re Estate of Henderson, 121 S.W.3d 643, 645 (Tenn.
2003) (quoting State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App.
1997)). “[A]ny order that adjudicates fewer than all the claims or the rights and liabilities
of fewer than all the parties is not enforceable or appealable and is subject to revision at
any time before entry of a final judgment adjudicating all the claims, rights, and liabilities
of all parties.” Tenn. R. App. P. 3(a). Because there are unresolved claims and issues in
the proceedings below, this Court does not have subject matter jurisdiction to adjudicate
this appeal. See Bayberry Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (“Unless
an appeal from an interlocutory order is provided by the rules or by statute, appellate
courts have jurisdiction over final judgments only.”). While the Supreme Court in
Bayberry remarked that there is “no bar” to the suspension of the finality requirements of
Rule 3(a) pursuant to Rule 2 of the Tennessee Rules of Appellate Procedure, counsel has
not presented a meritorious argument in favor of suspension of the requirements of the
Rule 3(a). See id. (noting that “there must be a good reason for suspension”).2

       Accordingly, because this Court lacks jurisdiction to consider this appeal, the case
is dismissed without prejudice to the filing of a new appeal once a final judgment has
been entered. Costs on appeal are taxed to the appellant, Kim Maura Baxstrom, and her
surety, for which execution may issue if necessary.




                                                                    PER CURIAM




              2
                We note that the question exists whether such a suspension would be proper given
       developments in the law subsequent to Bayberry. See Ingram v. Wasson, 379 S.W.3d 227, 237
       (Tenn. Ct. App. 2011) (“Lack of appellate jurisdiction cannot be waived.”) (citing Meighan v.
       U.S. Sprint Commc’ns Co., 924 S.W.2d 632, 639 (Tenn. 1996)).